                         IN THE UNITED STATES DISTRICT COURT
                                                                              FEB 21 2019
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

LOIS B. JONES,                              )
                                            )
               Plaintiff,                   )       Case No. 4:17-cv-00066
                                            )
v.                                          )       ORDER
                                            )
COMMISSIONER OF SOCIAL                      )       By: Hon. Jackson L. Kiser
SECURITY,                                   )           Senior United States District Judge
                                            )
               Defendant.                   )


       Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I deny the Commissioner’s Motion for Summary Judgment, reverse

the Commissioner’s final decision, and remand this case for further administrative proceedings.

The R&R was filed on February 5, 2019, and the parties had fourteen (14) days to file objections.

No objections were filed. Accordingly, it is ORDERED and ADJUDGED that the R&R [ECF

No. 22] shall be, and hereby is, ADOPTED in its entirety. Plaintiff’s Motion for Summary

Judgment/Motion to Remand [ECF No. 18] is GRANTED, the Commissioner’s Motion for

Summary Judgment [ECF No. 20] is DENIED, the final decision of the Commissioner is

REVERSED, and this matter is REMANDED to the Commissioner for further administrative

proceedings consistent with the R&R. The clerk is directed to remove this case from the active

docket of the court.

       The clerk is directed to send a copy of this Order to all counsel of record and to

Magistrate Judge Hoppe.

       ENTERED this 21st day of February, 2019.


                                            s/Jackson L. Kiser
                                            SENIOR UNITED STATES DISTRICT JUDGE
